                             United States District Court
                                       for the
                             Southern District of Florida

Robert Ballard, Plaintiff,               )
                                         )
v.                                       )
                                         ) Civil Action No. 19-22810-Civ-Scola
Royal Caribbean Cruises LTD.,            )
Defendant.                               )

       Order Striking Complaint and Requiring Amended Complaint
        This matter is before the Court on an independent review of the record.
This maritime tort action arises from injuries allegedly sustained by Plaintiff
Robert Ballard when he fell as he was walking to his seat at the ice show on the
Defendant’s ship. (ECF No. 1 at ¶ 7.) In the complaint, Ballard does not
separately title or label his counts but seems to assert one count for negligence
under the following theories of liability:
              The Defendant failed to adequately illuminate the
              seating areas at the ice-skating show, making it a
              tripping hazard; the Defendant failed to assign an
              adequate number of staff to assist passengers in finding
              their seats at the ice show; a section of stairs in the
              seating area at the ice show had improper riser heights,
              or other improper dimensions, making them hazardous;
              the Defendant gave the Plaintiff substandard medical
              care after his accident; the Defendant breached its duty
              in other ways to be determined during discovery.
(Id. at 2.)
        “Courts in the Eleventh Circuit have little tolerance for shotgun pleadings.”
Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1294-95 (11th Cir. 2018). They
violate Federal Rules of Civil Procedure 8(a)(2) and 10(b), “waste scarce judicial
resources, inexorably broaden the scope of discovery, wreak havoc on appellate
court dockets, and undermine the public’s respect for the courts.” Id. (quotations
and alterations omitted). One type of shotgun pleading is where a complaint fails
to “separate[] into a different count each cause of action or claim for relief.”
Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1322-23, n.13 (11th
Cir. 2015). When presented with a shotgun pleading, a district court “should
strike the pleading and instruct counsel to replead the case—if counsel could in
good faith make the representations required by Fed. R. Civ. P. 11(b).” Jackson
v. Bank of Am., N.A., 898 F.3d 1348, 1357-58 (11th Cir. 2018) (“This is so even
when the other party does not move to strike the pleading”).
       The Complaint is a shotgun pleading and is stricken accordingly. In his
complaint, Ballard lists at least three theories of liability, failure to properly staff,
negligent design, and negligent medical care. (ECF No. 1 at ¶ 16.) These are
separate causes of action that must be asserted independently and with
supporting factual allegations. See Garcia v. Carnival Corp., 838 F. Supp. 2d
1334, 1337, n.2 (S.D. Fla. 2012) (Moore, J.) (dismissing maritime negligence
claim that “epitomizes a form of ‘shotgun’ pleading,’” where the plaintiff alleged
that Defendant owed a duty of “reasonable care under the circumstances,” and
then “proceed[ed] to allege at least twenty-one ways in which Defendant breached
this duty”); Brown v. Carnival Corp., 202 F. Supp. 3d 1332, 1338 (S.D. Fla. 2016)
(Ungaro, J.) (“Simply alleging that Carnival owed Plaintiff a duty of ‘reasonable
care’ in a conclusory fashion, while also pleading alleged breaches that purport
to impose a heightened duty upon Carnival, is not sufficient to state a valid
negligence claim under maritime law,” and holding that “the burden will remain
on Plaintiff to review her Complaint and ensure that each factual allegation is
supported by law and plausible facts, and is alleged in good faith.”).
       The complaint also fails to include any factual allegations to support
Ballard’s claims of negligence. The only facts asserted are that on “December 31,
2018, the Plaintiff was a fare-paying passenger aboard the Mariner of the Seas”
and he “f[e]ll and injure[d] himself as he was walking to his seat at the ice show
on the lower deck.” (ECF No. 1 at ¶¶ 5, 7) “Plaintiff has done little more than
assert fact-free, wholly conclusory, boilerplate allegations . . . Plaintiff has failed
to allege facts that are suggestive enough to render each element of his claim for
negligen[ce] [ ] plausible.” Gharfeh v. Carnival Corp., 309 F. Supp. 3d 1317, 1332-
33 (S.D. Fla. 2018) (Goodman, Mag. J.). In its current form, the complaint fails
to give the Defendant “adequate notice of the claims against them and the
grounds upon which each claim rests.” Id. at 1322.
       Accordingly, the Court strikes the Complaint, (ECF No. 1), as a shotgun
pleading. Ballard may file an amended complaint by July 22, 2019, provided it
complies with this order, Federal Rules of Civil Procedure 8(a) and 10(b), and the
Iqbal/Twombly standard. Specifically, Ballard shall assert each theory of liability
as a separate cause of action. And any legal conclusions that form the basis for
those claims must be supported by good faith factual allegations. See Fed. R.
Civ. P. 11(b); Gayou, 2012 WL 2049431 at *6 (“Upon re-pleading, however,
[plaintiff] is reminded that any alleged breaches, and the duties associated
therewith, must be consistent with federal maritime law and must be supported
by underlying factual allegations.”). Ballard is forewarned that failure to comply
with this order may result in the dismissal of this case with prejudice or other
appropriate sanctions. See Jackson, 898 F.3d at 1358-59 (instructing that “if the
plaintiff fails to comply with the court’s order—by filing a repleader with the same
deficiency—the court should strike his pleading or, depending on the
circumstances, dismiss his case and consider the imposition of monetary
sanctions.” (quotations omitted)).
       Done and ordered, in Chambers, in Miami, Florida on July 12, 2019.



                                             Robert N. Scola, Jr.
                                             United States District Judge
